      Case 1:19-cv-00017 Document 16 Filed on 03/25/19 in TXSD Page 1 of 4



                                   IN THE UNITED STATES DISTRICT COURT
                                   F'OR THE SOUTHERN DISTRICT OF TEXAS
                                           BROWNSVILLE DIVISION


 B.X., a minor,

        P   etiti oner/Pl   ai   ntiff.

        V.


 JONATHAN HAYES, in his official ca-                       CIVIL ACTION NO. 1:19-cv-00017
 pacity as lnterim Director of the Office of
 Refugee Resettlement, and SERVANDO
 BARRERA, in his official capacity as
 Federal Field Specialist, Office of Refu-
 gee Resettlement,



         Respondent/D efendant.




                                          PETITIONER B.X.'s TRAVERSE

Comes now Petitioner B.X., who, by and through the below, his attorney of record, pursuant to 28

USC $ 2248, who does hereby set out herein his traverse in response to the allegations set out in

Federal Respondents' Memorandum In Opposition To Petitioner's Emergency Motion For Tempo-

rary Restraining Order And Preliminary Injunction And Federal Respondents' Motion To Dismiss

Petitioner's First Amended Petition For Writ Of Habeas Corpus And Complaint For Declaratory

And Injunction Relief, and exhibits attached thereto, in the following particulars:




       L      Petitioner and the undersigned object to the characteization of Petitioner's attorney   as


              not respecting his or his parent's wishes with respect to the matters involving Peti-

              tioner's best interests, and denies that such is true;
     Case 1:19-cv-00017 Document 16 Filed on 03/25/19 in TXSD Page 2 of 4



      2,   Petitioner and the undersigned deny that counsel ever insisted or otherwise stated to Pe-

           titioner's parents that his parents should not contact or speak to Respondents or their

           agents.



      3.   Petitioner and the undersigned deny that his parents' wishes have been other then as set

           out in their sworn-to declarations regarding counsel's authority, and the designation of

           the Sewell's as his sponsor.

      4.   Petitioner and   '   undersigned deny that counsel ever represented to Respondents or their

           agents that   Holly Sewell or her family were related to Petitioner or Petitioner's parents.



      WHEREFORE, premises considered, Petitioner prays for this court to accept their filing       as


the traverse required under 28 USC S 2248.

Dated: March 25.2019

                                             Respectfully submitted,



                                                a        '1aah-
                                             DE ANDA LAW F'IRM. PC
                                             212 Flores Avenue
                                             Plaza de San Augustin
                                             Laredo, Texas 78040
                                             Telephone: (95 6) 726-3800
                                             Facsimile : (9 5 6) 7 26-003 0
                                             deandalaw@gmail.com
                                             Texas BarNo. 05689500
     Case 1:19-cv-00017 Document 16 Filed on 03/25/19 in TXSD Page 3 of 4



      I declare under penalty of perjury that the foregoing is true and correct based on my personal

knowledge. Executed in Laredo, Webb County, Texas, on this the 23 day of Mar ch 2019.




                                            icardo de Anda
    Case 1:19-cv-00017 Document 16 Filed on 03/25/19 in TXSD Page 4 of 4



                                CERTIFICATE OF SERVICE


       I, Ricardo de Anda, did serve the foregoing on E. Paxton Warner, Assistant United States
Attorney for the Southern District of Texas, by emailing him a copy of same at:


                                      Paxton. Warner@.usdoi.sov

on this the 23 day of March 2019.




                                                          icardo de Anda
